Robinson, J.:
The plaintiff brings suit to recover $500 damages for the alleged failure of defendant to observe a written concession giving *113to him exclusive grand-stand privileges during fair days in July 20-24, 1915, to sell eats, drinks, candy,- etc. He appeals to this court from a directed verdict and judgment, and from an order denying a new trial. There is no claim that plaintiff did not have the usual sale privileges of the grand stand, and it appears that he had all he bargained for. But defendant claims that on two of the days of the fair, when the crowds were large and the people very hungry and thirsty, the defendant permitted the aisles to become crowded and filled with people, so that it became difficult or impossible to serve them. And so the plaintiff failed to make a large expected profit. Of course the crowd was just what the plaintiff and the fair association wanted, but it seems there was too much of a good thing. And so it is possible that plaintiff might have made more sales to a smaller crowd. However, it is folly to think of the defendant bargaining to limit sales to the fair grounds or to the grand stand, or that the defendant agreed with plaintiff to police the stand or to aid him in selling his drinks. As the trial court said: “The agreement was simply a license to do business on the grand stand, and Mr. Black was bound to take the conditions there as he found them.” The case does not seem to involve any real question of law or of fact. The judgment is clearly right, and is affirmed.
Birezell, J., being disqualified, did not participate.